                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

 LAMAR MFCOY, #243521                             )
                                                  )
        Petitioner,                               )
                                                  )
 vs.                                              )   CIVIL ACTION NO. 19-0738-CG-B
                                                  )
 MARY COOKS, et al.,                              )
                                                  )
        Respondents.                              )

                                            ORDER

       After due and proper consideration of all portions of this file deemed relevant to the issues

raised, and there having been no objections filed, the Report and Recommendation of the

Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) and dated November 19, 2019 (Doc. 6) is

ADOPTED as the opinion of this Court. It is ORDERED that Petitioner Lamar McCoy’s habeas

corpus petition (Doc. 1) be DISMISSED without prejudice for lack of jurisdiction, on the ground

that it is a second or successive petition under 28 U.S.C. § 2244(b).

       DONE and ORDERED this 20th day of December, 2019.

                                      /s/ Callie V. S. Granade
                                      SENIOR UNITED STATES DISTRICT JUDGE
